Title: From George Washington to the United States Senate and House of Representatives, 16 December 1793
From: Washington, George
To: United States Senate and House of Representatives


          
            Gentlemen of the Senate and of the House of Representatives.
            United States December 16th 1793.
          
          The situation of affairs in Europe, in the course of the Year 1790. having rendered it
            possible that a moment might arrive favorable for the arrangement of our unsettled
            matters with Spain, it was thought proper to prepare our representative at that Court to
            avail us of it. A confidential person was therefore dispatched to be the bearer of
            instructions to him, and to supply by verbal communications any additional information
            of which he might find himself in need. The Government of France was at the same time
            applied to for it’s aid and influence in this negociation. Events however took a turn which did not present the occasion
            hoped for.
          About the close of the ensuing Year, I was informed through the representatives of
            Spain here, that their Government would be willing to renew at Madrid the former
            conferences on these subjects, though the transfer of
            scene was not what would have been desired, yet I did not think it important enough to
            reject the proposition; and therefore, with advice and consent of the Senate, I
            appointed Commissioners plenipotentiary for negociating and concluding a treaty with
            that Country on the several subjects of boundary, navigation and Commerce, and gave them
            the instructions now communicated. Before these
            negociations however could be got into train, the new troubles which had arisen in
            Europe had produced new combinations among the powers there, the effects of which are
            but too visible in the proceedings now laid before you.
          In the mean time, some other points of discussion had arisen with that country, to wit,
            the restitution of property escaping into the territories of each other, the mutual
            exchange of fugitives from Justice, and above all the mutual interferences with the
            Indians lying between us. I had the best reason to believe that the hostilities
            threatened and exercised by the Southern Indians on our border were excited by the
            agents of that government. Representations were thereon directed to be made, by our Commissioners, to the Spanish Government, and a proposal to cultivate
            with good faith the peace of each other with those people. In the mean time, corresponding suspicions were entertained, or
            pretended to be entertained on their part, of like hostile excitements by our agents to
            disturb their peace with the same nations. These were brought forward by the
            representatives of Spain here, in a stile which could not fail to produce attention. A
            claim of patronage and protection of those Indians was asserted, a mediation between
            them and us, by that Sovereign assumed, their boundaries with us made a subject of his
            interference, and at length, at the very moment when these savages were committing daily
            inroads on our frontier, we were informed by them that “the continuation of the peace,
            good harmony, and perfect friendship of the two nations was very problematical for the
            future unless the U.S. should take more convenient measures and of greater energy than
            those adopted for a long time past.” 
          If their previous correspondence had worn the appearance of a desire to urge on a
            disagreement, this last declaration left no room to evade it, since it could not be
            conceived we would submit to the scalping knife and tomahawk of the Savage, without any
            resistance. I thought it time therefore to know if these were the views of their
            sovereign, and dispatched a special messenger with instructions to our Commissioners
            which are among the papers now communicated. Their last letter gives us reason to expect
            very shortly to know the result. I must add that the
            Spanish representatives here, percieving that their last communication had made
            considerable impression, endeavored to abate this by some subsequent professions which
            being also among the communications to the legislature, they will be able to form their
            own conclusions.
          
            Go: Washington
          
        